Exhibit 99.2 Flagstone Reinsurance Holdings, S.A. INVESTOR FINANCIAL SUPPLEMENT FOURTH QUARTER 2010 Flagstone Reinsurance Holdings, S.A. 37 Val St André, L-1128 Luxembourg Grand Duchy of Luxembourg Contact Information: Brenton Slade Chief Marketing Officer + Website Information: www.flagstonere.com This report is for informational purposes only.It should be read in conjunction with the documents that we file with the Securities and Exchange Commission ("SEC") pursuant to the Securities Act of 1933 and the Securities Exchange Act of 1934. FLAGSTONE REINSURANCE HOLDINGS, S.A. FINANCIAL SUPPLEMENT TABLE OF CONTENTS Page(s) Basis of Presentation 1 Cautionary Statement Regarding Forward-Looking Statements 2 Regulation G - Non-GAAP Financial Measures 3 I. Financial Highlights 4 II. Income Statements a. Consolidated Statements of Income - Quarterly 5 b. Segment Reporting 6 c. Gross Premiums Written by Line of Business and Geographic Area of Risk 7 III. Consolidated Balance Sheets 8 IV. Investment Portfolio Composition 9 V. Loss Reserve - Paid to Incurred Analysis 10 VI. Share Analysis a. Capitalization 11 b. Earnings Per Common Share Information - As Reported 12 c. Basic and Diluted Book Value Per Common Share Analysis 13 VII. Mont Fort Consolidation a. Balance Sheet Consolidation 14 b. Income Statement Consolidation 15 VIII. Non-GAAP Financial Measure Reconciliation 16 FLAGSTONE REINSURANCE HOLDINGS, S.A. BASIS OF PRESENTATION DEFINITIONS AND PRESENTATION · Unless otherwise noted, all data is in thousands, except for share amounts, per share amounts and percentages. · The debt to capitalization ratio is an indication of the Company’s leverage.It is calculated by dividing the Company’s long term debt by the total capital.Total capital represents the sum of Flagstone shareholders’ equity plus long term debt. · N/A - means not applicable. · In presenting the Company’s results, management has included and discussed certain “non-GAAP” financial measures, as such term is defined in Regulation G promulgated by the SEC.Management believes that these non-GAAP measures, which may be defined differently by other companies, better explain the Company’s results of operations in a manner that allows for a more complete understanding of the underlying trends in the Company’s business.However, these measures should not be viewed as a substitute for those determined in accordance with U.S. GAAP.The reconciliation of such non-GAAP financial measures to their respective most directly comparable U.S. GAAP financial measures in accordance with Regulation G is included in this financial supplement. 1 FLAGSTONE REINSURANCE HOLDINGS, S.A. Cautionary Statement Regarding Forward-Looking Statements This report may contain, and the Company may from time to time make, written or oral “forward-looking statements” within the meaning of the U.S. federal securities laws, which are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. All forward-looking statements rely on a number of assumptions concerning future events and are subject to a number of uncertainties and other factors, many of which are outside the Company’s control, that could cause actual results to differ materially from such statements. In particular, statements using words such as“may”, “should”, “estimate”, “expect”, “anticipate”, “intend”, “believe”, “predict”, “potential”, or words of similar import generally involve forward-looking statements. Important events and uncertainties that could cause the actual results to differ include, but are not necessarily limited to: market conditions affecting our common share price; the possibility of severe or unanticipated losses from natural or man-made catastrophes; the effectiveness of our loss limitation methods; our dependence on principal employees; the cyclical nature of the insurance and reinsurance business; the levels of new and renewal business achieved; opportunities to increase writings in our core property and specialty reinsurance and insurance lines of business and in specific areas of the casualty reinsurance market; the sensitivity of our business to financial strength ratings established by independent rating agencies; the estimates reported by cedents and brokers on pro-rata contracts and certain excess of loss contracts in which the deposit premium is not specified; the inherent uncertainties of establishing reserves for loss and loss adjustment expenses, and our reliance on industry loss estimates and those generated by modeling techniques; unanticipated adjustments to premium estimates; changes in the availability, cost or quality of reinsurance or retrocessional coverage; our exposure to many different counterparties in the financial service industry, and the related credit risk of counterparty default; changes in general economic conditions; changes in governmental regulation or tax laws in the jurisdictions where we conduct business; the amount and timing of reinsurance recoverables and reimbursements we actually receive from our reinsurers; the overall level of competition, and the related demand and supply dynamics in our markets relating to growing capital levels in the insurance and reinsurance industries; declining demand due to increased retentions by cedents and other factors; the impact of terrorist activities on the economy; and rating agency policies and practices. These and other events that could cause actual results to differ are discussed in more detail from time to time in our filings with the SEC. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by U.S. federal securities laws. Readers are cautioned not to place undue reliance on these forward-looking statements, which are subject to significant uncertainties and speak only as of the date on which they are made. 2 FLAGSTONE REINSURANCE HOLDINGS, S.A. REGULATION G NON-GAAP FINANCIAL MEASURES In presenting the Company’s results, management has included and discussed non-GAAP financial measures.Management believes that these non-GAAP measures, which may be defined differently by other companies, better explain the Company’s results of operations in a manner that allows for a more complete understanding of the underlying trends in the Company’s business.However, these measures should not be viewed as a substitute for those determined in accordance with U.S. GAAP. BASIC BOOK VALUE PER COMMON SHARE Basic book value per common share is defined as total Flagstone shareholders’ equity divided by the number of common shares outstanding at the end of the period plus vested restricted share units, giving no effect to dilutive securities. DILUTED BOOK VALUE PER COMMON SHARE The Company has included diluted book value per common share because it takes into account the effect of dilutive securities, therefore, the Company believes it is a better measure of calculating shareholder returns than basic book value per common share.Diluted book value per common share is defined as total Flagstone shareholders’ equity divided by the number of common shares and common share equivalents outstanding at the end of the period including all potentially dilutive securities such as the warrant, performance share units and restricted share units.When the effect of securities would be anti-dilutive, these securities are excluded from the calculation of diluted book value per common share.The warrant was anti-dilutive and was excluded from the calculation of diluted book value per common share for all periods presented. ANNUALIZED NET OPERATING RETURN ON AVERAGE FLAGSTONE SHAREHOLDERS’ EQUITY Annualized net operating return on average Flagstone shareholders’ equity is defined as net operating income (net income attributable to Flagstone adjusted for net realized and unrealized gains (losses) - investments, net realized and unrealized gains (losses) – other and net foreign exchange losses (gains)) divided by average Flagstone shareholders’ equity (the sum of opening and closing Flagstone shareholders’ equity divided by two). The result is then annualized (a statistical technique whereby figures covering a period of less than one year are extended to cover a 12 month period). DILUTED NET OPERATING INCOME PER COMMON SHARE Diluted net operating income per common share is defined as net income attributable to Flagstone adjusted for net realized and unrealized gains (losses) - investments, net realized and unrealized gains (losses) – other and net foreign exchange losses (gains) divided by diluted weighted average common shares outstanding. 3 FLAGSTONE REINSURANCE HOLDINGS, S.A. FINANCIAL HIGHLIGHTS (Unaudited) HIGHLIGHTS Three months ended December 31, Years ended December 31, Gross premiums written $ Net premiums written $ Net premiums earned $ Net investment income $ Net income attributable to Flagstone $ Net operating income (1) $ Comprehensive income attributable to Flagstone $ Cash flow from operating activities $ Loss and loss adjustment expense reserves $ Flagstone shareholders’ equity $ PER COMMON SHARE AND COMMON SHARE DATA Net income attributable to Flagstone per common share - Basic $ Net income attributable to Flagstone per common share - Diluted $ Diluted net operating income per common share (1) $ Weighted average common shares outstanding - Basic Weighted average common shares outstanding - Diluted Basic book value per common share $ Diluted book value per common share $ Diluted book value per common share plus accumulated distributions (2) $ Distributions declared per common share (2) $ FINANCIAL RATIOS Change in diluted book value per share (3) % Loss ratio % Acquisition cost ratio % General and administrative expense ratio % Combined ratio % INVESTMENT DATA Total assets $ Total cash and investments (4) $ (1)Net operating income is defined as net income attributable to Flagstone adjusted for net realized and unrealized gains (losses) - investments, net realized and unrealized gains (losses) - other and net foreign exchange losses (gains). (2)Distributions declared per common share are in the form of a non-dividend return of capital.Prior to the Company's redomestication to Luxembourg on May 17, 2010, such distributions were in the form of dividends. (3)Change in diluted book value per common share represents the increase (decrease) in diluted book value per common share in the period plus distributions declared. (4)Cash and investments represents the total cash and cash equivalents, restricted cash, fixed maturity investments, short term investments, equities, other investments, accrued interest receivable and net payable for investments purchased. 4 FLAGSTONE REINSURANCE HOLDINGS, S.A. CONSOLIDATED STATEMENTS OF INCOME - QUARTERLY(Unaudited) Three months ended Years ended December 31, 2010 September 30, 2010 June 30, 2010 March 31, 2010 December 31, 2009 December 31, 2010 December 31, 2009 REVENUES Gross premiums written $ Premiums ceded Net premiums written Change in net unearned premiums Net premiums earned Net investment income Net realized and unrealized gains (losses) - investments Net realized and unrealized gains (losses) - other Other income Total revenues EXPENSES Loss and loss adjustment expenses Acquisition costs General and administrative expenses Stock based compensation expense Interest expense Net foreign exchange (gains) losses Total expenses Income (loss) before income taxes and interest in earnings of equity investments Recovery (provision) for income tax Interest in earnings of equity investments Net income (loss) Less: (Income) loss attributable to noncontrolling interest NET INCOME ATTRIBUTABLE TO FLAGSTONE $ Net income (loss) $ Change in currency translation adjustment Change in defined benefit pension plan obligation 5 83 Comprehensive income (loss) Less: Comprehensive (income) loss attributable to noncontrolling interest COMPREHENSIVE INCOME ATTRIBUTABLE TO FLAGSTONE $ KEY RATIOS Loss ratio % Acquisition cost ratio % General and administrative expense ratio (1) % Combined ratio % PER COMMON SHARE DATA Weighted average common shares outstanding - Basic Weighted average common shares outstanding - Diluted (2) Net income attributable to Flagstone per common share - Basic $ Net income attributable to Flagstone per common share - Diluted $ (1) The general and administrative expense ratio is inclusive of general and administrative expenses and stock based compensation expense. (2) Dilutive share equivalents have been excluded in the weighted average common shares used for the calculation of diluted earnings per share in periods of net loss because the effect of such securities would be anti-dilutive. 5 FLAGSTONE REINSURANCE HOLDINGS, S.A. SEGMENT REPORTING (Unaudited) Three months ended December 31, 2010 Three months ended December 31, 2009 Reinsurance Lloyd's Island Heritage Inter segment Eliminations (1) Total Reinsurance Lloyd's Island Heritage Inter segment Eliminations (1) Total Gross premiums written $ Premiums ceded Net premiums written - - Net premiums earned $ - $ - $ Other related income 81 Loss and loss adjustment expenses - - Acquisition costs General and administrative expenses (2) - - Underwriting (loss) income $ - $ 3 $ - $ Loss ratio (3) % Acquisition cost ratio (3) % General and administrative expense ratio (3) % Combined ratio (3) % Total assets $ Year ended December 31, 2010 Year ended December 31, 2009 Reinsurance Lloyd's Island Heritage Inter segment Eliminations (1) Total Reinsurance Lloyd's Island Heritage Inter segment Eliminations (1) Total Gross premiums written $ Premiums ceded Net premiums written - - Net premiums earned $ - $ - $ Other related income Loss and loss adjustment expenses - - Acquisition costs General and administrative expenses (2) - - Underwriting income (loss) $ - $ - $ Loss ratio (3) % Acquisition cost ratio (3) % General and administrative expense ratio (3) % Combined ratio (3) % Total assets $ (1) Inter segment eliminations relate to Flagstone Suisse quota share arrangements with Island Heritage and Lloyd's. (2) General and administrative expenses include stock based compensation expense. (3) For Island Heritage segment all ratios calculated using expenses divided by net premiums earned plus other related income. 6 FLAGSTONE REINSURANCE HOLDINGS, S.A. GROSS PREMIUMS WRITTEN BY LINE OF BUSINESS AND GEOGRAPHIC AREA OF RISK (Unaudited) Year ended December 31, Gross premiums written Percentage of total Gross premiums written(5) Percentage of total Line of Business Reinsurance and Lloyd's (1) Property catastrophe $ % $ % Property % % Short-tail specialty and casualty % % Island Heritage Insurance % % Total $ % $ % Year ended December 31, Gross premiums written Percentage of total Gross premiums written(5) Percentage of total Geographic area of risk insured (2) Caribbean (3) $ % $ % Europe % % Japan and Australasia % % North America % % Worldwide risks (4) % % Other % % Total $ % $ % Gross premiums written relating to the Lloyd’s segment are primarily included in short-tail specialty and casualty and property. Except as otherwise noted, each of these categories includes contracts that cover risks located primarily in the designated geographic area. Includes gross premiums written relating to the Island Heritage segment. Includes contracts that cover risks in two or more geographic zones. Gross premiums written in 2009 have been reclassified to conform to current year presentation. 7 FLAGSTONE REINSURANCE HOLDINGS, S.A. CONSOLIDATED BALANCE SHEETS(Unaudited) As at December 31, 2010 September 30, 2010 June 30, 2010 March 31, 2010 December 31, 2009 ASSETS Investments: Fixed maturity investments, at fair value $ Short term investments, at fair value Other investments Total investments Cash and cash equivalents Restricted cash Premium balances receivable Unearned premiums ceded Reinsurance recoverable Accrued interest receivable Receivable for investments sold Deferred acquisition costs Funds withheld Goodwill Intangible assets Assets held for sale - - - Other assets Total assets $ LIABILITIES Loss and loss adjustment expense reserves $ Unearned premiums Insurance and reinsurance balances payable Payable for investments purchased Long term debt Other liabilities Total liabilities EQUITY Common voting shares Common shares held in treasury, at cost Additional paid-in capital Accumulated other comprehensive loss Retained earnings Total Flagstone shareholders' equity Noncontrolling interest in subsidiaries (1) Total equity Total liabilities and equity $ Basic book value per common share $ Diluted book value per common share $ Debt to total capitalization (2) % (1) Noncontrolling interest in subsidiaries includes Mont Fort Re (see Pages 14 and 15 for additional information), Island Heritage, and IAL King Air Limited (with effect from October 1, 2009). (2) Comprises long term debt divided by the sum of long term debt plus Flagstone shareholders' equity. 8 FLAGSTONE REINSURANCE HOLDINGS, S.A. INVESTMENT PORTFOLIO COMPOSITION (Unaudited) As at TYPE OF INVESTMENT December 31, 2010 September 30, 2010 June 30, 2010 March 31, 2010 December 30, 2009 U.S. government and agency securities $ % $ % $ % $ % $ % Corporates % U.S. states and political subdivisions 92 % Other foreign governments % Mortgage-backed securities % Asset-backed securities % Total fixed maturities % Short term investments % Total % Other investments % Total $ % $ % $ % $ % $ % CREDIT QUALITY OF FIXED MATURITIES AND SHORT TERM INVESTMENTS AAA $ % $ % $ % $ % $ % AA % A % BBB % Below investment grade - % - % - % - % % Total $ % $ % $ % $ % $ % MATURITY PROFILE OF FIXED MATURITIES AND SHORT TERM INVESTMENTS Within one year $ % $ % $ % $ % $ % From one to five years % From five to ten years % Above ten years % Asset-backed and mortgage-backed securities % Total $ % $ % $ % $ % $ % Average credit quality AA+ AA+ AA+ AA+ AA+ OTHER INVESTMENTS Investment funds $ Catastrophe bonds Equity securities Other investments Total $ 9 FLAGSTONE REINSURANCE HOLDINGS, S.A. RESERVE FOR LOSSES AND LOSS EXPENSES:PAID TO INCURRED ANALYSIS(Unaudited) Three months ended December 31, 2010 Three months ended September 30, 2010 Three months ended June 30, 2010 Loss and loss adjustment expense reserves Gross Recoveries Net Gross Recoveries Net Gross Recoveries Net Beginning of period $ Incurred Other (1) Paid End of period $ Paid to incurred percentage % Three months ended March 31, 2010 Three months ended December 31, 2009 Loss and loss adjustment expense reserves Gross Recoveries Net Gross Recoveries Net Beginning of period $ Incurred Other (1) Paid End of period $ Paid to incurred percentage % (1) This amount primarily represents the movement in reserves as a result of foreign exchange movements 10 FLAGSTONE REINSURANCE HOLDINGS, S.A. CAPITALIZATION (Unaudited) As at December 31, 2010 September 30, 2010 June 30, 2010 March 31, 2010 December 31, 2009 Long term debt $ Flagstone shareholders’ equity Total capitalization $ Leverage ratio: Debt to total capitalization % December 31, 2010 December 31, 2009 Debt or Facility Principal Outstanding Debt or Facility Principal Outstanding Debt and financing arrangements Junior Subordinated Deferrable Interest Notes (a) $ Junior Subordinated Deferrable Interest Notes (b) $ Deferrable Interest Debentures (c) $ Deferrable Interest Debentures (d) € Letter of credit facility (e) $ Letter of credit facility (f) $ Letter of credit facility (g) $ - $ - $ $ - Notes: (a) The Junior Subordinated Deferrable Interest Notes have a floating rate equal to LIBOR plus 310 basis points per annum reset quarterly.The notes mature on September 15, 2037, and may be called at par by the Issuer at any time after September 15, 2012. (b) The Junior Subordinated Deferrable Interest Notes have a floating rate equal to LIBOR plus 300 basis points per annum reset quarterly.The notes mature on July 30, 2037, and may be called at par by the Issuer at any time after July 30, 2012. (c) The Deferrable Interest Debentures have a floating rate equal to LIBOR plus 354 basis points per annum reset quarterly.The notes mature on September 15, 2036, and may be called at par by the Issuer at any time after September 15, 2011. (d) The Deferrable Interest Debentures have a floating rate equal to EURIBOR plus 354 basis points per annum reset quarterly.The notes mature on September 15, 2036 and may be called at par by the Issuer at any time after September 15, 2011. (e) On December 21, 2010, Flagstone Suisse and Flagstone Capital Management Luxembourg SICAF – FIS entered into a secured $550.0 million standby letter of credit facility with Citibank Europe Plc.The drawn amount of the facility at December 31, 2010, was secured by $508.7 million of fixed maturity securities from the Company's investment portfolio. This replaces a $450 million facility with Citibank previously in place with Flagstone Suisse. (f) On March 5, 2009, Flagstone Suisse entered into a secured $200.0 million secured committed letter of credit facility with Barclays Bank Plc.The drawn amount of the facility at December 31, 2010, was secured by $35.9 million of fixed maturity securities from the Company's investment portfolio. (g) On June 5, 2009, Flagstone Suisse entered into a secured $50.0 million standby letter of credit facility with BNP Paribas.The BNP Facility had an initial term of one year and the Company decided to let the facility expire as per the terms of the agreement effective June 4, 2010. 11 FLAGSTONE REINSURANCE HOLDINGS, S.A. EARNINGS PER COMMON SHARE INFORMATION - AS REPORTED, GAAP (Unaudited) Three months ended December 31, Years ended December 31, Net income attributable to Flagstone $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Weighted average common shares outstanding - Basic (1) Dilutive share equivalents: Weighted average unvested restricted share units (2) Weighted average common shares outstanding - Diluted EARNINGS PER COMMON SHARE Basic $ Diluted $ (1) Includes weighted average vested restricted share units. (2) Dilutive share equivalents have been excluded in the weighted average common shares used for the calculation of diluted earnings per share in periods of net loss because the effect of such securities would be anti-dilutive. 12 FLAGSTONE REINSURANCE HOLDINGS, S.A. NON-GAAP FINANCIAL MEASURES RECONCILIATION BASIC AND DILUTED BOOK VALUE PER COMMON SHARE (Unaudited) As at December 31, 2010 September 30, 2010 June 30, 2010 March 31,2010 December 31, 2009 DILUTIVE COMMON SHARES AS IF OUTSTANDING Flagstone shareholders’ equity $ Cumulative distributions paid per outstanding common share (1) Common shares outstanding add in: vested restricted share units Total common shares and common share equivalents outstanding Basic book value per common share $ Basic book value per common share plus accumulated distributions (1) (2) $ Diluted book value on an "as if converted basis" Flagstone shareholders' equity $ add in: proceeds on exercise of warrant (3) - Adjusted Flagstone shareholders' equity $ Cumulative distributions paid per outstanding common share (1) $ As if converted diluted shares outstanding Common shares and share equivalents outstanding add in: vesting of performance share units vesting of restricted share units Diluted common shares outstanding Diluted book value per common share $ Diluted book value per common share plus accumulated distributions (1) (2) $ Change in diluted book value per common share: Quarter % Change in diluted book value per common share adjusted for distributions: Quarter (1) (4) % Change in diluted book value per common share adjusted for distributions: Rolling 12 months (1) (4) % Annualized change in diluted book value per common share adjusted for distributions since inception % (1) Distributions paid per common share are in the form of a non-dividend return of capital.Prior to the Company's redomestication to Luxembourg on May 17, 2010, such distributions were in the form of dividends. (2) Basic and diluted book value per common share plus accumulated distributions is calculated by dividing the sum of Flagstone shareholders' equity and cumulative distributions declared by diluted common shares outstanding. (3) Diluted book value per common share incorporates the assumption that the warrant would not be exercised at the end of any period where the share price is less than the strike price. (4) Change in diluted book value per common share adjusted for distributions is the internal rate of return of the increase in diluted book value per common share in the period plus distributions declared. 13 FLAGSTONE REINSURANCE HOLDINGS, S.A. SUMMARY CONSOLIDATED BALANCE SHEET - MONT FORT (Unaudited) As at December 31, 2010 Flagstone Consolidated Excluding Mont Fort Mont Fort Consolidation/ Elimination Flagstone Consolidated ASSETS Investments: Fixed maturity investments, at fair value $ $ $ - $ Short term investments, at fair value - Other investments - Total investments Cash and cash equivalents - Restricted cash - - Premium balances receivable Unearned premiums ceded - Reinsurance recoverable - - Accrued interest receivable - Receivable for investments sold - Deferred acquisition costs 22 - Funds withheld - - Goodwill, intangibles and other assets 18 - Asset held for sale - - Due from related parties - - Total assets $ LIABILITIES Loss and loss adjustment expense reserves $ $ - $ - $ Unearned premiums - Insurance and reinsurance balance payable Payable for investments purchased - Long term debt - - Other liabilities 29 - Total liabilities EQUITY Common voting shares Common shares held in treasury - - Additional paid-in capital Accumulated other comprehensive loss - - Retained earnings Total Flagstone shareholders' equity Noncontrolling interest in subsidiaries - Total equity Total liabilities and equity $ 14 FLAGSTONE REINSURANCE HOLDINGS, S.A. SUMMARY CONSOLIDATED INCOME STATEMENTS - MONT FORT (Unaudited) Three months ended December 31, 2010 Year ended December 31, 2010 Flagstone Consolidated Excluding Mont Fort Mont Fort Consolidation/ Elimination Flagstone Consolidated Flagstone Consolidated Excluding Mont Fort Mont Fort Consolidation/ Elimination Flagstone Consolidated REVENUES Gross premiums written $ $ 60 $ Premiums ceded - 60 Net premiums written 60 - Change in net unearned premiums - 27 Net premiums earned - Net investment income - - Net realized and unrealized gains (losses) - investments - - Net realized and unrealized gains - other - - - Other income (loss) Total revenues EXPENSES Loss and loss adjustment expenses Acquisition costs General and administrative expenses 5 - 78 - Interest expense - Net foreign exchange (gains) losses - 6 Total expenses Income (loss) before income taxes and interest in earnings of equity investments 4 Recovery of income tax - Interest in earnings of equity investments - Net income (loss) 4 Less: (Income) loss attributable to noncontrolling interest - - NET INCOME (LOSS) ATTRIBUTABLE TO FLAGSTONE $ Net income (loss) $ $ $ 4 $ Change in currency translation adjustment - Change in defined benefit pension plan obligation 5 - - 5 - - Comprehensive income (loss) 4 Less: Comprehensive (income) loss attributable to noncontrolling interest - - COMPREHENSIVE INCOME (LOSS) ATTRIBUTABLE TO FLAGSTONE $ KEY RATIOS Loss ratio % Acquisition cost ratio % General and administrative expense ratio % Combined ratio % 15 FLAGSTONE REINSURANCE HOLDINGS, S.A. NON-GAAP FINANCIAL MEASURE RECONCILIATION NET OPERATING INCOME (Unaudited) Three months ended December 31, Year ended December 31, Net income attributable to Flagstone $ ADJUSTMENTS FOR: Net realized and unrealized gains- investments Net realized and unrealized (gains) losses - other 20 Net foreign exchange (gains) losses NET OPERATING INCOME $ AVERAGE FLAGSTONE SHAREHOLDERS’ EQUITY $ ANNUALIZED NET OPERATING RETURN ON AVERAGE FLAGSTONE SHAREHOLDERS’ EQUITY % 16
